Exhibit 10.1

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 30 day of July, 2009, by and between Silicon Valley Bank
(“Bank”) and DOT HILL SYSTEMS CORP., a Delaware corporation (“Borrower”) whose
address is 2200 Faraday Avenue, Suite 100, Carlsbad, CA 92008.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 21, 2008 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) revise the
financial covenants, and (ii) make certain other revisions to the Loan Agreement
as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.3 (Cash Management Services Sublimit). New Section 2.1.3 is
added as follows:

“2.1.3 Borrower may use the Revolving Line for Bank’s cash management services,
which may include merchant services, direct deposit of payroll, business credit
card, and check cashing services identified in Bank’s various cash management
services agreements (collectively, the “Cash Management Services”), in an
aggregate amount not to exceed the lesser of (A) Three Hundred Thousand Dollars
($300,000) or (B) the lesser of Revolving Line or the Borrowing Base, minus the
sum of all outstanding principal amounts of any Advances, minus the face amount
of any outstanding Letters of Credit (including drawn but unreimbursed Letters
of Credit). Any amounts Bank pays on behalf of Borrower for any Cash Management
Services will be treated as Advances under the Revolving Line and will accrue
interest at the interest rate applicable to Advances.”



--------------------------------------------------------------------------------

2.2 Section 2.2 (Overadvances). Section 2.2 is amended in its entirety and
replaced with the following:

“2.2 Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances (including any amounts used for Cash Management
Services), plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) (such sum being an
“Overadvance”) exceeds the lesser of either the Revolving Line or the Borrowing
Base, Borrower shall immediately pay to Bank in cash such Overadvance. Without
limiting Borrower’s obligation to repay Bank any amount of the Overadvance,
Borrower agrees to pay Bank interest on the outstanding amount of any
Overadvance, on demand, at the Default Rate.”

2.3 Section 2.4 (Fees). Section 2.4(c) is amended in its entirety and replaced
with the following:

“(c) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable quarterly, in arrears, on a calendar year basis, in an
amount equal to three eighths of one percent (0.375%) per annum of the average
unused portion of the Revolving Line, as determined by Bank. The unused portion
of the Revolving Line, for the purposes of this calculation, shall include
amounts reserved for products provided in connection with Cash Management
Services. Borrower shall not be entitled to any credit, rebate or repayment of
any Unused Revolving Line Facility Fee previously earned by Bank pursuant to
this Section notwithstanding any termination of the Agreement, or suspension or
termination of Bank’s obligation to make loans and advances hereunder; provided
that such Unused Revolving Line Facility Fee shall cease to accrue upon
termination of this Agreement.”

2.4 Section 6.9 (Financial Covenants). Section 6.9(a) is amended in its entirety
and replaced with the following:

“(a) Minimum Net Worth. A minimum Net Worth of at least Fifty Million Dollars
($50,000,000), increasing by fifty percent (50%) of Net Income, fifty percent
(50%) of issuances of equity after July 1, 2009 and fifty percent (50%) of the
principal amount of Subordinated Debt.”

2.5 Section 13 (Definitions). The following terms and their definitions set
forth in Section 13.1 are amended in their entirety and replaced with the
following:

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit), minus (c) any amounts used for Cash Management Services, and minus
(d) the outstanding principal balance of any Advances.

“Cash Management Services” is defined in Section 2.1.3.

“Credit Extension” is any Advance, Letter of Credit, amount utilized for Cash
Management Services, or any other extension of credit by Bank for Borrower’s
benefit.

“Net Worth” means (i) stockholder’s equity as calculated in accordance with
GAAP, plus (ii) expenses relating to restructuring activities and headquarter
relocation in an amount not to exceed (a) One Million Five Hundred Thousand
Dollars ($1,500,000) per quarter from July 1, 2009 through June 30, 2010 and
(b) Three Million Dollars ($3,000,000) in the aggregate for the four quarters
ending June 30, 2010, plus (iii) 123R stock based compensation expenses, plus
(iv) goodwill and long-lived asset impairment charges in an amount not to exceed
Five Million Dollars ($5,000,000) in any calendar year.

 

2



--------------------------------------------------------------------------------

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

3



--------------------------------------------------------------------------------

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment of an amendment fee in an amount equal to Seven Thousand
Five Hundred Dollars ($7,500).

[Signature page follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank     Dot Hill Systems Corp. By:  

/s/ Derek R. Brunelle

    By:  

/s/ Hanif I. Jamal

Name:  

Derek R. Brunelle

    Name:  

Hanif I. Jamal

Title:  

Relationship Manager

    Title:  

CFO

 